Order entered July 26, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00082-CR

                               JAMES ADAM GREEN, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F15-12325-L

                                            ORDER
       Before the Court is appellant’s July 24, 2017 second motion to extend time to file

appellant’s brief. We GRANT appellant’s motion and ORDER appellant’s brief filed no later

than August 14, 2017. If appellant’s brief is not filed by August 14, 2017, this appeal will be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8(b).

See TEX. R. APP. P. 38.8(b).


                                                      /s/   LANA MYERS
                                                            JUSTICE